Citation Nr: 1039923	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  04-24 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE
 
1.  Entitlement to service connection for sinus cancer, including 
as due to exposure to Agent Orange in service.

2.  Entitlement to service connection for a right eye disorder, 
claimed as secondary to radiation treatment for sinus cancer.


REPRESENTATION

Appellant represented by:	Attorney Robert W. Legg


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before a Veterans Law Judge (VLJ) at a 
videoconference hearing in October 2005; a transcript is of 
record.  The Board denied service connection for sinus cancer and 
a right eye disorder in a February 2006 decision.  The Veteran 
subsequently appealed these issues to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2008 decision, 
the Court vacated the Board's decision and remanded the Veteran's 
claim to the Board for readjudication.  The Board then denied the 
Veteran's claims in a February 2009 decision.  The Veteran 
subsequently appealed these issues to the Court.  In a June 2010 
decision, the Court vacated the Board's decision and remanded the 
Veteran's claim to the Board for readjudication.

Because the Judge who conducted the October 2005 hearing has 
retired, in a December 2008 letter the Board gave the Veteran an 
opportunity to testify at a new hearing before another VLJ, as 
required by law.  See 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 
2010); 38 C.F.R. § 20.707 (2010).  The Veteran indicated in a 
December 2008 statement that he did not wish to appear at another 
hearing.

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

The Veteran contends that his sinus cancer should be service 
connected based on his presumed exposure to Agent Orange.  His DD 
Form 214 shows that he served on active duty in the U.S. Navy 
from October 1965 to April 1970 as a Hospital Corpsman, and that 
he received the Vietnam Service Medal with Fleet Marine Force 
Combat Insignia.  His service treatment records (STRs) show that 
in February 1967 he sustained a shrapnel wound injury to the 
shoulder due to the accidental detonation of a hand grenade in 
the vicinity of Da Nang, Republic of Vietnam.  Therefore, there 
is no question that the Veteran is entitled to the presumption of 
exposure to Agent Orange or other herbicides in service, as a 
"boots-on-the-ground" Veteran of service in that country.  See 
Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), cert. 
denied, 129 S.Ct. 1002 (Jan. 21, 2009) (No. 08-525).

J.C.A., M.D., a VA physician, wrote in January 2002 that the 
Veteran has a history of nasal-ethmoid squamous cell carcinoma 
that was resected in 1997.  K.D., M.D., Ph.D., wrote in January 
2002 that the Veteran was a patient in a VA eye clinic.  The 
Veteran had undergone numerous surgeries to repair the retina, 
and had damage to the right eye from radiation treatment.  The 
right eye only had light perception and the left eye had normal 
vision.  The record also indicates that the Veteran was treated 
with radiation.  

The Veteran testified at the October 2005 hearing that he is a 
registered nurse (RN), and it was also noted at a March 2004 
psychiatric evaluation that he is an RN.  Therefore, the Board 
concludes that the Veteran is qualified, based on his education, 
training, and experience, to offer a medical opinion.  38 C.F.R. 
§ 3.159(a)(1); see Cox v. Nicholson, 20 Vet. App. 563, 569 
(2007).  He has asserted his belief that his sinus cancer was 
caused by exposure to Agent Orange in Vietnam, that the sinuses 
are part of the respiratory system, and that therefore he has had 
a respiratory cancer.  In a statement submitted to the Board in 
December 2008, M.H.K., M.P.H., M.D., wrote that since the sinuses 
are part of the respiratory system it is reasonable to conclude 
that the Veteran's cancer was caused by his exposure to Agent 
Orange.

Regarding the duty to assist, the RO did not afford the Veteran 
VA examinations for his sinus cancer or right eye disorder.  In 
this regard, the duty to assist requires that in deciding whether 
a VA medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are four 
factors for consideration:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In the present case, Dr. K opined that it is reasonable to 
conclude that the Veteran's cancer was caused by exposure to 
Agent Orange because the sinuses are part of the respiratory 
system and other specific respiratory cancers are presumed to be 
due to Agent Orange exposure.  Dr. D wrote that the Veteran's 
right eye was damaged from radiation treatment.  Furthermore, the 
Veteran has asserted his belief that his sinus cancer was caused 
by exposure to Agent Orange in Vietnam, that the sinuses are part 
of the respiratory system, and that therefore he has had a 
respiratory cancer.   

Neither Dr. K nor the Veteran, in asserting that "the sinuses 
are part of the respiratory system," has addressed, or attempted 
to distinguish, the express provision of law in which the United 
States Congress declared that Agent Orange exposure is deemed 
related to respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea).  38 U.S.C.A. § 1116(A)(2)(F); 
38 C.F.R. § 3.309(e).

The Board finds that the above opinions are not sufficient to 
establish service connection because they do not include 
reasoning on why the Veteran's sinus cancer is directly due to 
Agent Orange exposure or is otherwise related to service or why 
the right eye disorder is due to radiation treatment or is 
otherwise secondary to sinus cancer or related to service on a 
direct basis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008) (Board must be able to conclude that a medical expert 
has applied valid medical analysis to the significant facts of 
the particular case in order to reach the conclusion submitted in 
the medical opinion).  Nexus opinions based upon thorough review 
of the history, to include the STRs, have not been secured.  
Therefore, the Board finds that the evidence of record triggers 
the necessity of an examination(s) under 38 C.F.R. § 3.159(c) and 
McLendon.  
  
Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide 
sufficient information, and, if necessary, 
authorization, to enable the RO to obtain any 
additional evidence, not already of record, 
which pertains to the claim for service 
connection for sinus cancer, including as due 
to exposure to Agent Orange in service, and a 
right eye disorder, claimed as secondary to 
radiation treatment for sinus cancer.  Invite 
him to submit all pertinent evidence in his 
possession, and explain the types of evidence 
that it is his ultimate responsibility to 
submit.

2.  Schedule the Veteran for a VA examination 
to determine the etiology of his sinus cancer.  
The claims folder must be made available to the 
examiner for review in conjunction with the 
examination.  All appropriate tests and studies 
and/or consultation(s) should be accomplished.  
The examiner should specifically state whether 
it is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that the 
Veteran's sinus cancer is causally related to 
his active service, to include as due to 
exposure to Agent Orange, or whether such a 
relationship to service is unlikely (i.e., less 
than a 50-50 degree of probability).  The 
examiner should provide a rationale for all 
conclusions, to include, if he/she cannot state 
an opinion without resorting to speculation, a 
statement as to why that is so.

3.  Thereafter, the RO should readjudicate the 
Veteran's claim for service connection for 
sinus cancer, including as due to exposure to 
Agent Orange in service.  If service  
connection for sinus cancer is being denied, 
service connection for a right eye disorder, 
claimed as secondary to radiation treatment for 
sinus cancer, should also be readjudicated.  If 
the benefits sought on appeal remain denied, 
the Veteran and his attorney should be provided 
with a Supplemental Statement of the Case.  The 
case should then be returned to the Board, if 
otherwise in order.

4.  If, and only if, the RO grants the 
Veteran's claim for service connection for 
sinus cancer, including as due to exposure to 
Agent Orange in service, the Veteran should be 
scheduled for a VA examination to determine the 
etiology of his right eye disorder, claimed as 
secondary to radiation treatment for sinus 
cancer.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All 
appropriate tests and studies and/or 
consultation(s) should be accomplished.  The 
examiner should specifically state whether it 
is at least as likely as not (i.e., to at least 
a 50-50 degree of probability) that the 
Veteran's right eye disorder is causally 
related to his active service, to include as 
due to radiation treatment for sinus cancer or 
otherwise secondary to sinus cancer, or whether 
such a relationship to service is unlikely 
(i.e., less than a 50-50 degree of 
probability).  The examiner should provide a 
rationale for all conclusions, to include, if 
he/she cannot state an opinion without 
resorting to speculation, a statement as to why 
that is so.

5.  Thereafter, the RO should readjudicate the 
Veteran's claim for service connection for a 
right eye disorder, claimed as secondary to 
radiation treatment for sinus cancer.  If the 
benefits sought on appeal remain denied, the 
Veteran and his attorney should be provided 
with a supplemental statement of the case.  The 
case should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final  decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

